DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (Pub. No. US 2014/0269977 A) hereafter referred to as Yang.

Regarding claim 1, Yang discloses:
An antenna front-end module (See Yang [0031] – wireless communication circuit 116 may include a receive front-end) comprising: 
a circuit board (See Yang [0031] – wireless communication circuit 116) including: 
an antenna tuning circuit adapted to tune a feed impedance of an antenna, the antenna electrically connected to the circuit board (See Yang [0031] – control circuit 106 may controllably connect one of the first or second antennas 124A through 124B to the receive-only port when human tissue is detected within a specified range of the corresponding antenna); and 
an antenna proximity sensing circuit adapted to obtain proximity sensing information indicative of proximity of a part of a human body to the antenna (See Yang [0036] – presence or absence of human tissue within a specified range of the first antenna may be determined, such as using the sensed impedance of the first antenna).

Regarding claim 2, Yang discloses:
wherein the antenna proximity sensing circuit provides an independent proximity sensing channel, the independent proximity sensing channel electrically independent of the antenna tuning circuit (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 3, Yang discloses:
wherein the antenna proximity sensing circuit provides an integrated proximity sensing channel, the integrated proximity sensing channel electrically coupled to the antenna tuning circuit (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 4, Yang discloses:
wherein the integrated proximity sensing channel utilizes an antenna volume of the antenna as a proximity sensing element (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 5, Yang discloses:
wherein the antenna proximity sensing circuit is adapted to trigger a notification of an enclosure controller, the enclosure controller within an enclosure housing the circuit board and adapted to control components within the enclosure (See Yang [0027] – control circuit 106).

Regarding claim 6, Yang discloses:
wherein the enclosure controller is adapted to provide a proximity indication to a radio, the radio adapted to be coupled to the antenna via the antenna tuning circuit (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 7, Yang discloses:
wherein the radio is adapted to provide a tuning parameter value to the antenna tuning circuit to adapt antenna tuning for the proximity of the part of the human body to the antenna (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 8, Yang discloses:
wherein the tuning parameter value is provided to the antenna tuning circuit via a mobile industry processor interface (MIPI) (See Yang [0014] – processor 102 or memory circuit 104 may include instructions 124 that cause the portable wireless device 100 to perform operations).

Regarding claim 15, Yang discloses:
An information handling system (IHS) (See Yang [0031] – wireless communication circuit 116 may include a receive front-end) comprising: 
an enclosure (See Yang [0022] – (See Yang [0031] – wireless communication circuit 116 may include a receive front-end)); and 
an antenna front-end module within the enclosure (See Yang [0031] – wireless communication circuit 116 may include a receive front-end), the antenna-front-end module including a circuit board having: an antenna tuning circuit adapted to tune a feed impedance of an antenna (See Yang [0031] – wireless communication circuit 116); and 
an antenna proximity sensing circuit adapted to obtain proximity sensing information indicative of proximity of a part of a human body to the antenna (See Yang [0036] – presence or absence of human tissue within a specified range of the first antenna may be determined, such as using the sensed impedance of the first antenna; [0031] – control circuit 106 may controllably connect one of the first or second antennas 124A through 124B to the receive-only port when human tissue is detected within a specified range of the corresponding antenna).

Regarding claim 16, Yang discloses:
wherein the antenna proximity sensing circuit provides an independent proximity sensing channel, the independent proximity sensing channel electrically independent of the antenna tuning circuit (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 17, Yang discloses:
wherein the antenna proximity sensing circuit provides an integrated proximity sensing channel, the integrated proximity sensing channel electrically coupled to the antenna tuning circuit, wherein the integrated proximity sensing channel utilizes an antenna volume of the antenna as a proximity sensing element (See Yang [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 18, Yang discloses:
further comprising: an enclosure controller within the enclosure, the enclosure controller adapted to control components within the enclosure, wherein the antenna proximity sensing circuit is adapted to trigger a notification of the enclosure controller (See Yang [0027] – control circuit 106).

Regarding claim 19, Yang discloses:
further comprising: a radio, wherein the enclosure controller is adapted to provide a proximity indication to the radio, wherein the radio is adapted to be coupled to the antenna via the antenna tuning circuit (See Yang [0017] – portable wireless device 100 may include one or more of a laptop or handheld computing assembly, a tablet assembly, a cellular communication device, a digital radio; [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).

Regarding claim 20, Yang discloses:
wherein the radio is adapted to provide a tuning parameter value to the antenna tuning circuit to adapt the antenna tuning for the proximity of the part of the human body to the antenna (See Yang [0017] – portable wireless device 100 may include one or more of a laptop or handheld computing assembly, a tablet assembly, a cellular communication device, a digital radio; [0042] – a portable wireless device comprising a tissue proximity detection circuit to provide information indicative of a presence or absence of human tissue within a specified range of a first antenna, an antenna control circuit to controllably inhibit transmission by the first antenna and to permit transmission by a second antenna and a third antenna, in response to information provided by the tissue proximity detection circuit that human tissue is present within the specified range of the first antenna, and a wireless communication circuit communicatively coupled to the antenna control circuit, the wireless communication circuit to wirelessly transfer information in accordance with a MIMO multi-input multi-output communication scheme using the second and third antennas for transmission and at least two of the first, second, or third antennas for receiving).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845